Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 5/18/22. Claims 1-20 are pending. 
Applicant’s election without traverse of Group II, claims 14-17 in the reply filed on 5/18/22 is acknowledged. Thus Claims 1-13 and 18-20 are withdrawn from further consideration being drawn to the nonelected invention. The restriction is made FINAL.
Applicant’s election of the following compound is acknowledged herewith:
    PNG
    media_image1.png
    96
    122
    media_image1.png
    Greyscale

As a result, claims 14-17 are being examined in this Office Action.

Priority
	The applicant claims benefit as follows:


    PNG
    media_image2.png
    172
    463
    media_image2.png
    Greyscale


Allowable Claims
Claims 14-17 are allowed over the prior art of record.

Reason for Allowance
Applicant’s claimed invention is directed to the compound of formula:

    PNG
    media_image3.png
    91
    105
    media_image3.png
    Greyscale

The closest prior art is Ji et al. (Tetrahedron Letters, 2010, 51, 3789). 
Ji et al. teaches the following nitroso cycloadduct (page 3790, Table 1, Entry Product #5):

    PNG
    media_image4.png
    120
    196
    media_image4.png
    Greyscale

Jin et al. is deficient in that the nitroso cycloadduct does not teach the azabicyclo cyclo-system. Instead Jin et al. teaches an azatricyclo cyclo-system. 
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above. Hence, the claimed compound is considered novel and unobvious over the prior art.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims

Claims 1-13 and 18-20 have been cancelled.

Conclusion
Claims 14-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658